DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geffert (US 2018/0149171).Regarding Claim 1:In Figures 1 and 6-12, Geffert discloses a conveying device (pump 1) with an electric drive (drive 12 which may be an electric motor, see paragraph [0036]), having a housing (2) with a suction opening (5) and a plurality of outlet openings (3 outlet openings all depicted as 6 in Figure 1) that comprises a conveying element (9) which is rotatably received in the housing to produce a fluid flow from the suction opening to the respective outlet opening (see paragraph [0036]), wherein the outlet openings (6) are mounted to the housing at least axially spaced from each other (as seen in Figure 6 and annotated Figure A below, the outlet openings 6 are axially and radially spaced from each other) and a rotatable ring element (13) is provided radially outside the conveying element inside the housing (see Figures 1 and 7 and annotated Figure B below), the rotatable ring element including an axially mounted parting plane (and so depicted as a shaded plane in annotated Figure B below. The rotatable ring is axially mounted and so a plane located on this element is also axially mounted) produce two partial fluid channels (as explained in annotated Figure B below) wherein the rotatable ring element (13) is operable to adjust the fluid flow through the respective outlet opening (as depicted in Figures 9-12 and described in paragraphs [0062]-[0066]).
    PNG
    media_image1.png
    677
    565
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    552
    media_image2.png
    Greyscale
Regarding Claim 4:In Figures 1 and 6-12, Geffert discloses a conveying device (pump 1), wherein the outlet openings (6) extend tangentially outwards (see Figure 6).Regarding Claim 5:In Figures 1 and 6-12, Geffert discloses a conveying device (pump 1), wherein the outlet openings (6) are distributed at a radially external peripheral wall (8) in the circumferential direction and arranged at a distance to each other (see Figure 1 and paragraph [0045]).Regarding Claim 6:In Figures 1 and 6-12, Geffert discloses a conveying device (pump 1), wherein the suction opening (5) is arranged concentrically to the rotary axis of the conveying device (as seen in Figures 1 and 6).Regarding Claim 7:In Figures 1 and 6-12, Geffert discloses a conveying device (pump 1), wherein the adjustable ring element (13) is adjustable in the circumferential direction (as depicted in Figures 9-12 and described in paragraphs [0062]-[0066]).Regarding Claim 8:In Figures 1 and 6-12, Geffert discloses a conveying device (pump 1), wherein the conveying device is a compressor (Geffert discloses that this conveying device is intended for use as a water pump, see paragraph [0001]. However, it is known in the art that centrifugal pumps of this type can be run dry to compress gases to a certain degree and so can be used as a compressor).Regarding Claim 9:In Figures 1 and 6-12, Geffert discloses a conveying device (pump 1), wherein the conveying device is a liquid pump (Geffert discloses that this conveying device is intended for use as a water pump, see paragraph [0001]).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
Firstly the applicant has argued that Geffert fails to disclose that the outlet openings (6) are axially apart from each other as claimed. However, as depicted in Annotated Figure A above, it can be seen that the outlet openings (6) as arranged at different heights on the housing, especially with respect to the bolts holding the housing pieces together. 
Secondly, it has been argued that Geffert fails to disclose a rotatable ring element including an axially mounted parting plane producing two partial fluid channels. This is once again been explained in annotated Figure B above. In Figure B, the shaded region depicts a parting plane that forms two partial fluid channels (i.e., 3 channels depicted as 14). Furthermore, it is noted that Geffert’s rotatable ring element (13) is axially mounted and so the parting plane on this element is also axially mounted. 
In order for this argument to be persuasive, the claim should be amended to read as follows: the rotatable ring element comprises a radially extending parting plane that forms two axially stacked partial fluid channels that are axially separated from each other by the parting plane. Claiming the parting plane structure in this manner would clearly overcome the teachings of Geffert and would require further search and/or consideration. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746